FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARIA OLIMPIA VASQUEZ,                           No. 12-70741

               Petitioner,                       Agency No. A099-732-115

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Maria Olimpia Vasquez, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) February 10, 2012, order

denying her motion to reconsider its October 12, 2011, order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reconsider. Cano-Merida v. INS, 311
F.3d 960, 964 (9th Cir. 2002). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Vasquez’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1).

      To the extent Vasquez challenges the agency’s underlying order denying the

merits of her claims, we lack jurisdiction to review it because Vasquez did not file

a petition for review of that order. See Membreno v. Gonzales, 425 F.3d 1227,

1229 (9th Cir. 2005).

      We reject Vasquez’s requests for a remand or mediation to consider her

application for Cancellation of Removal because the record does not indicate that

Vasquez applied for this relief.

      Finally, we deny Vasquez’s general request for a remand as stated in her

motion to stay removal.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    12-70741